Exhibit 10.1
SUPERVISORY AGREEMENT
This Supervisory Agreement (Agreement) is made this 17th day of February, 2011
by and through the Board of Directors (Board) of Wilmington Trust FSB,
Baltimore, Maryland, OTS Docket No. 12090 (Association) and the Office of Thrift
Supervision (OTS), acting by and through its Regional Director for the Southeast
Region (Regional Director);
WHEREAS, the OTS, pursuant to 12 U.S.C. § 1818, has the statutory authority to
enter into and enforce supervisory agreements to ensure the establishment and
maintenance of appropriate safeguards in the operation of the entities it
regulates; and
WHEREAS, the Association is subject to examination, regulation and supervision
by the OTS; and
WHEREAS, based on its July 6, 2010 examination of the Association (2010
Examination), the OTS finds that the Association has engaged in unsafe or
unsound practices and/or violations of law or regulation; and
WHEREAS, in furtherance of their common goal to ensure that the Association
addresses the unsafe or unsound practices and/or violations of law or regulation
identified by the OTS in the 2010 Examination, the Association and the OTS have
mutually agreed to enter into this Agreement; and
WHEREAS, on February 16, 2011, the Association’s Board, at a duly constituted
meeting, adopted a resolution (Board Resolution) that authorizes the Association
to enter into this Agreement and directs compliance by the Association and its
directors, officers, employees, and other institution-affiliated parties with
each and every provision of this Agreement.
Wilmington Trust FSB
Supervisory Agreement
Page 1 of 18

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the above premises, it is agreed as follows:
Laws and Regulations.

1. The Association, its institution-affiliated parties, and its successors and
assigns, shall cease and desist from any action (alone or with others) for or
toward causing, bringing about, participating in, counseling, or the aiding and
abetting violations of the following laws and regulations:
(a) 12 C.F.R. § 560.160 (regarding accurate and timely classification of
assets); and
(b) 12 C.F.R. § 563.161 (regarding safe and sound management and financial
policies).
Capital.
2. By June 30, 2011, the Association shall have and maintain a Tier 1 (Core)
Capital Ratio equal to or greater than nine percent (9%) and a Total Risk-Based
Capital Ratio equal to or greater than fourteen percent (14%).1
3. By April 30, 2011, the Association shall submit a written plan to achieve and
maintain the Association’s capital at the levels prescribed in Paragraph 3
(Capital Plan) that is acceptable to the Regional Director. At a minimum, the
Capital Plan shall:
(a) identify the specific sources of additional capital and the timeframes and
methods by which additional capital will be raised, including specific target
dates and corresponding capital levels;
(b) detail the Association’s capital preservation and enhancement strategies
with specific narrative goals;
 

      1   The requirement in Paragraph 1 to have and maintain a specific capital
level means that the Association may not be deemed to be “well-capitalized” for
purposes of 12 U.S.C. §1831o and 12 C.F.R. Part 565, pursuant to 12 C.F.R.
§565.4(b)(1)(iv).

Wilmington Trust FSB
Supervisory Agreement
Page 2 of 18

 

 



--------------------------------------------------------------------------------



 



(c) address the requirements and restrictions imposed by this Agreement relating
to capital under different forward-looking scenarios involving progressively
stressed economic environments;
(d) address all corrective actions set forth in the 2010 Examination relating to
capital;
(e) include detailed quarterly financial projections, including Tier 1 (Core)
and Total Risk-Based Capital Ratios;
(f) address the Association’s level of classified assets, allowance for loan and
lease losses (ALLL), earnings, asset concentrations, liquidity needs, and trends
in the foregoing areas; and
(g) address current and projected trends in real estate market conditions.
4. Upon receipt of written notification from the Regional Director that the
Capital Plan is acceptable, the Association shall implement and adhere to the
Capital Plan. A copy of the Capital Plan and the Board meeting minutes
reflecting the Board’s adoption thereof shall be provided to the Regional
Director within twenty-one (21) days after the Board meeting.
5. On a quarterly basis, beginning with the quarter ending June 30, 2011, the
Board shall review the Association’s compliance with the Capital Plan. At a
minimum, the Board’s review shall include:
(a) a comparison of actual operating results to projected results;
(b) detailed explanations of any material deviations;2 and
(c) a discussion of specific corrective actions or measures that have been or
will be implemented to address each material deviation.
 

      2   A deviation shall be considered material under this Paragraph of the
Order when the Association: determines that it needs to adjust its identified
sources of additional capital, timeframes, methods, or target dates by which it
will raise capital.

Wilmington Trust FSB
Supervisory Agreement
Page 3 of 18

 

 



--------------------------------------------------------------------------------



 



6. Within fifteen (15) days after: (a) the Association fails to meet the capital
requirements prescribed in Paragraph 3; (b) the Association fails to comply with
the Capital Plan prescribed in Paragraph 4; or (c) any written request from the
Regional Director, the Association shall submit a written Contingency Plan that
is acceptable to the Regional Director.
7. The Contingency Plan shall detail the actions to be taken, with specific time
frames, to achieve one of the following results by the later of the date of
receipt of all required regulatory approvals or sixty (60) days after the
implementation of the Contingency Plan: (a) merger with, or acquisition by,
another federally insured depository institution or holding company thereof; or
(b) voluntary dissolution by filing an appropriate application with the OTS in
conformity with applicable laws, regulations and regulatory guidance.
8. Upon receipt of written notification from the Regional Director, the
Association shall implement and adhere to the Contingency Plan immediately. The
Association shall provide the Regional Director with written status reports
detailing the Association’s progress in implementing the Contingency Plan by no
later than the first (1st) and fifteenth (15th) of each month following
implementation of the Contingency Plan.
Operating Plan.
9. By April 30, 2011, the Association shall submit a plan to the Regional
Director with specific strategies and timeframes by which the Association will
achieve and maintain separate and independent management and operations from any
affiliated federally insured depository institution (Operating Plan).
10. Upon receipt of written notification from the Regional Director, the
Association shall immediately implement and adhere to the Operating Plan. The
Association shall provide the Regional Director with written status reports
detailing the Association’s progress in implementing the Operating Plan no later
than the first (1st) of each month following implementation of the Operating
Plan.
Wilmington Trust FSB
Supervisory Agreement
Page 4 of 18

 

 



--------------------------------------------------------------------------------



 



Growth.
11. Effective immediately, the Association shall not increase its total assets
during any quarter in excess of an amount equal to net interest credited on
deposit liabilities during the prior quarter without the prior written notice of
non-objection of the Regional Director.
Problem Assets.
12. Within sixty (60) days, the Association shall submit a detailed, written
plan with specific strategies, targets and timeframes to reduce3 the
Association’s level of problem assets4 (Problem Asset Reduction Plan) to the
Regional Director for review and non-objection. Upon notice of non-objection,
the Association shall implement and adhere to the Problem Asset Reduction Plan.
The Problem Asset Reduction Plan, at a minimum, shall include:
(a) quarterly targets for the level of problem assets as a percentage of Tier 1
(Core) capital plus ALLL;
(b) a description of the methods for reducing the Association’s level of problem
assets to the established targets; and
(c) all relevant assumptions and projections.
13. Effective immediately, the Association shall revise as necessary (but at
least quarterly) existing or develop new individual written specific workout
plans for each problem asset or group of loans to any one borrower or loan
relationship of One Million Dollars ($1,000,000) or greater (Asset Workout
Plans).
 

      3   For purposes of this Paragraph, “reduce” means to collect, sell,
charge off, or improve the quality of an asset sufficient to warrant its removal
from adverse criticism or classification.   4   The term “problem assets” shall
include all classified assets, and assets designated special mention, and all
nonperforming assets, and all delinquent loans.

Wilmington Trust FSB
Supervisory Agreement
Page 5 of 18

 

 



--------------------------------------------------------------------------------



 



14. Within thirty (30) days after the end of each quarter, beginning with the
quarter ending June 30, 2011, the Association shall submit a quarterly written
asset status report (Quarterly Asset Report) to the Board. The Board’s review of
the Quarterly Asset Report shall be documented in the Board meeting minutes. The
Quarterly Asset Report shall include, at a minimum:
(a) the current status of all Asset Workout Plans;
(b) a comparison of problem assets to Tier 1 (Core) capital plus ALLL and Total
Risk-Based capital;
(c) a comparison of problem assets at the current quarter end with the preceding
quarter;
(d) a breakdown of problem assets by type (residential, acquisition and
development, construction, land loans;
(e) an assessment of the Association’s compliance with the Problem Asset
Reduction Plan;
(f) a discussion of the actions taken during the preceding quarter to reduce the
Association’s level of problem assets; and
(g) any recommended revisions or updates to the Problem Asset Reduction Plan.
15. A copy of the Quarterly Asset Report shall be provided to the Regional
Director within twenty-one (21) days after the Board meeting.
Wilmington Trust FSB
Supervisory Agreement
Page 6 of 18

 

 



--------------------------------------------------------------------------------



 



Credit Administration.
16. Within ninety (90) days after the Effective Date of this Agreement, the
Association shall revise its credit administration policies, procedures,
practices, and controls (Credit Administration Policy) to ensure that it
addresses all corrective actions in the 2010 Examination relating to credit and
lending administration. The Credit Administration Policy shall comply with all
applicable laws, regulations and regulatory guidance, and include, at a minimum:
(a) within ninety (90) days of the Effective Date of this Agreement,
implementation of the actions called for by the recently-completed assessment of
the adequacy of staff and management resources in credit and lending to properly
implement, control, and enforce credit administration policies and procedures,
and corrective actions to remedy any deficiencies;
(b) the establishment of policies and procedures to correct underwriting
deficiencies and weaknesses; and
(c) the separation of sales and production activities from underwriting, credit
analysis and monitoring to ensure independence.
17. Within thirty (30) days after the end of each quarter, beginning with the
quarter ending June 30, 2011, the Association shall conduct a review of its
compliance with the Credit Administration Policy. A copy of the Board meeting
minutes detailing the Board’s review shall be provided to the Regional Director
within twenty-one (21) days after the Board meeting.
Wilmington Trust FSB
Supervisory Agreement
Page 7 of 18

 

 



--------------------------------------------------------------------------------



 



Concentrations of Credit.
18. Within sixty (60) days, the Association shall revise its written program for
identifying, monitoring, and controlling risks associated with concentrations of
credit (Concentration Program) to ensure that it addresses all corrective
actions set forth in the 2010 Examination relating to concentrations of credit.
The Concentration Program shall comply with all applicable laws, regulations and
regulatory guidance and shall:
(a) establish prudent concentration limits expressed as a percentage of Tier 1
(Core) Capital plus ALLL, and document the appropriateness of such limits based
on the Association’s risk profile;
(b) establish stratification categories of the Association’s concentrations of
credit such as (e.g., land loans, construction loans, income property loans,
nonresidential real estate loans, commercial loans) and establish enhanced risk
analysis, monitoring, and management for each stratification category;
(c) contain specific review procedures and reporting requirements, including
written reports to the Board, designed to identify, monitor, and control the
risks associated with concentrations of credit and periodic market analysis for
the various property types and geographic markets represented in its portfolio;
and
(d) contain a written action plan, including specific time frames, for bringing
the Association into compliance with its concentration of credit limits.
19. Within thirty (30) days after the end of each quarter, beginning with the
quarter ending June 30, 2011, the Board shall review the appropriateness of the
Association’s concentration limits given current conditions and the
Association’s compliance with its Credit Concentration Program. The Board’s
review of the Association’s Concentration Program shall be documented in the
Board meeting minutes. A copy of the Board meeting minutes shall be provided to
the Regional Director within twenty-one (21) days after the Board meeting.
Wilmington Trust FSB
Supervisory Agreement
Page 8 of 18

 

 



--------------------------------------------------------------------------------



 



Allowance for Loan and Lease Losses.
20. Within sixty (60) days, the Association shall revise its policies,
procedures, and methodology relating to the timely establishment and maintenance
of an adequate allowance for loan and lease losses level (ALLL Policy) to ensure
that it addresses any corrective actions set forth in the 2010 Examination
relating to ALLL. The ALLL Policy shall comply with applicable laws,
regulations, and regulatory guidance and shall:
(a) incorporate the results of all internal loan reviews and classifications;
(b) address the level and impact of the Association’s current concentrations of
credit;
(c) include appropriate review for impairment testing and ensure that impairment
testing is supported by an independent new appraisal; and
(d) provide for the continued inclusion of the additional $18 million
qualitative component until notified otherwise in writing by the OTS.
21. Within thirty (30) days after the end of each quarter, beginning with the
quarter ending June 30, 2011, the Association shall analyze the adequacy of the
ALLL consistent with its ALLL Policy (Quarterly ALLL Report). The Board’s review
of the Quarterly ALLL Report, including, but not limited to, all qualitative
factors considered in determining the adequacy of the Association’s ALLL, shall
be fully documented in the Board meeting minutes. Any deficiency in the ALLL
shall be remedied by the Association in the quarter in which it is discovered
and before the Association files its Thrift Financial Report (TFR) with the OTS.
A copy of the Quarterly ALLL Report and the Board meeting minutes detailing the
Board’s review shall be provided to the Regional Director within twenty-one
(21) days after the Board meeting.
Liquidity Management.
22. Within sixty (60) days, the Association shall revise its liquidity and funds
management policy (Liquidity Management Plan). The Liquidity Management Plan
shall comply with all applicable laws, regulations and regulatory guidance.
Wilmington Trust FSB
Supervisory Agreement
Page 9 of 18

 

 



--------------------------------------------------------------------------------



 



23. The Liquidity Management Plan shall, at a minimum, include:
(a) periodic monitoring of liquidity;
(b) minimum liquidity ratios which are to be established and monitored by the
Board;
(c) identification of alternative funding sources for meeting extraordinary
demands or to provide liquidity in the event the sources identified are
insufficient. Such alternative funding sources must consider, at a minimum, the
selling of assets, obtaining secured lines of credit, recovering charged-off
assets, injecting additional equity capital, and the priority of their
implementation; and
(d) periodic stress-testing to ensure that adequate liquidity is maintained.
24. Within thirty (30) days after the end of each quarter, beginning with the
quarter ending March 31, 2011, the Board shall review the Association’s
compliance with its Liquidity Management Plan. The Board’s quarterly review of
the Liquidity Management Plan shall be documented in the Board meeting minutes.
A copy of the Board meeting minutes shall be provided to the Regional Director
within twenty-one (21) days after the Board meeting.
Brokered Deposits.
25. Effective immediately, the Association shall comply with the requirements of
12 C.F.R. § 337.6(b).
Directorate and Management Changes.
26. Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive
Officers5 set forth in 12 C.F.R. Part 563, Subpart H.
 

      5   The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.

Wilmington Trust FSB
Supervisory Agreement
Page 10 of 18

 

 



--------------------------------------------------------------------------------



 



Dividends and Other Capital Distributions.
27. Effective immediately, the Association shall not declare or pay dividends or
make any other capital distributions, as that term is defined in 12 C.F.R. §
563.141, without receiving the prior written approval of the Regional Director
in accordance with applicable regulations and regulatory guidance. The
Association’s written request for approval shall be submitted to the Regional
Director at least thirty (30) days prior to the anticipated date of the proposed
declaration, dividend payment or distribution of capital.
Employment Contracts and Compensation Arrangements.
28. Effective immediately, the Association shall not enter into, renew, extend
or revise any contractual arrangement relating to compensation or benefits for
any Senior Executive Officer6 or director of the Association, unless it first
provides the Regional Director with not less than thirty (30) days prior written
notice of the proposed transaction. The notice to the Regional Director shall
include a copy of the proposed employment contract or compensation arrangement
or a detailed, written description of the compensation arrangement to be offered
to such Senior Executive Officer or director, including all benefits and
perquisites. The Board shall ensure that any contract, agreement or arrangement
submitted to the Regional Director fully complies with the requirements of 12
C.F.R. Part 359, 12 C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570 —
Appendix A.
Golden Parachute and Indemnification Payments.
29. Effective immediately, the Association shall not make any golden parachute
payment7 or prohibited indemnification payment8 unless, with respect to such
payment, the Association has complied with the requirements of 12 C.F.R.
Part 359 and, as to indemnification payments, 12 C.F.R. § 545.121.
 

      6   The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.
  7   The term “golden parachute payment” is defined at 12 C.F.R. § 359.1(f).  
8   The term “prohibited indemnification payment” is defined at 12 C.F.R. §
359.1(l).

Wilmington Trust FSB
Supervisory Agreement
Page 11 of 18

 

 



--------------------------------------------------------------------------------



 



Third Party Contracts.
30. Effective immediately, the Association shall not enter into any new
arrangement or contract with a third party service provider that is significant
to the overall operation or financial condition of the Association9 or outside
the Association’s normal course of business unless, with respect to each such
contract, the Association has: (a) provided the Regional Director with a minimum
of thirty (30) days prior written notice of such arrangement or contract and a
written determination that the arrangement or contract complies with the
standards and guidelines set forth in Thrift Bulletin 82a (TB 82a); and
(b) received written notice of non-objection from the Regional Director.
Transactions with Affiliates.
31. Effective immediately, the Association shall not engage in any new
transaction with an affiliate unless, with respect to each such transaction, the
Association has complied with the notice requirements set forth in 12 C.F.R. §
563.41(c)(4), which shall include the information set forth in 12 C.F.R. §
563.41(c)(3). The Board shall ensure that any transaction with an affiliate for
which notice is submitted pursuant to this Paragraph, complies with the
requirements of 12 C.F.R. § 563.41 and Regulation W, 12 C.F.R. Part 223.
32. Effective immediately, the Association must limit the level of fed funds
sold to any affiliated federally insured depository institution (Affiliate
Transaction Limitation) to a level not to exceed 100 percent of Tier 1 capital.
The Association must also submit, no later than June 30, 2011, a plan that is
acceptable to the Regional Director to reduce the total exposure to any
affiliated federally insured depository institution, including federal funds
sold, checking accounts, “due from” accounts, and other deposit accounts, to a
level not to exceed 100 percent of Tier 1 capital.
 

      9   A contract will be considered significant to the overall operation or
financial condition of the Association where the annual contract amount equals
or exceeds two percent (2%) of the Association’s total capital, where there is a
foreign service provider, or where it involves information technology that is
critical to the Association’s daily operations without regard to the contract
amount.

Wilmington Trust FSB
Supervisory Agreement
Page 12 of 18

 

 



--------------------------------------------------------------------------------



 



New Board and Senior Management Members.
33. By June 30, 2011, the Association shall, consistent with 12 C.F.R. §
563.550, appoint a new qualified member for the Board who is independent with
respect to the Association.
34. By June 30, 2011, the Association shall, consistent with 12 C.F.R. §
563.550, appoint a new qualified senior executive officer to serve as one of the
top two officers at the Association who is independent with respect to the
Association.
Board Oversight of Compliance with Agreement.
35. Within thirty (30) days, the Board shall designate a committee to monitor
and coordinate the Association’s compliance with the provisions of this
Agreement and the completion of all corrective actions required in the 2010
Examination (Oversight Committee). The Oversight Committee shall be comprised of
three (3) or more directors, including at least one independent director, and
the majority of whom, by June 30, 2011, shall be independent10 directors.
 

      10   For purposes of this Order, an individual who is “independent” with
respect to the Association shall be any individual who:   (a)   is not employed
in any capacity by the Association, its subsidiaries, or its affiliates, other
than as a director;   (b)   does not own or control more than ten percent (10%)
of the outstanding shares of the Association or any of its affiliates;   (c)  
is not related by blood or marriage to any officer or director of the
Association or any of its affiliates, or to any shareholder owning more than ten
percent (10%) of the outstanding shares of the Association or any of its
affiliates, and who does not otherwise share a common financial interest with
any such officer, director or shareholder;   (d)   is not indebted, directly or
indirectly, to the Association or any of its affiliates, including the
indebtedness of any entity in which the individual has a substantial financial
interest, in an amount exceeding 10 percent (10%) of the Association’s total
Tier 1 (Core) capital; and   (e)   has not served as a consultant, advisor,
underwriter, or legal counsel to the Association or any of its affiliates.

Wilmington Trust FSB
Supervisory Agreement
Page 13 of 18

 

 



--------------------------------------------------------------------------------



 



36. Within forty-five (45) days after the end of each quarter, beginning with
the quarter ending March 31, 2011, the Oversight Committee shall submit a
written compliance progress report to the Board (Compliance Tracking Report).
The Compliance Tracking Report shall, at a minimum:
(a) separately list each corrective action required by this and the 2010
Examination;
(b) identify the required or anticipated completion date for each corrective
action; and
(c) discuss the current status of each corrective action, including the
action(s) taken during the previous quarter or to be taken to comply with each
corrective action.
37. Within forty-five (45) days after the end of each quarter, beginning with
the quarter ending March 31, 2011, the Board shall review the Compliance
Tracking Report and all reports required to be prepared by this Agreement.
Following its review, the Board shall adopt a resolution: (a) certifying that
each director has reviewed the Compliance Tracking Report and all required
reports; and (b) documenting any corrective actions adopted by the Board. A copy
of the Compliance Tracking Report and the Board resolution shall be provided to
the Regional Director within twenty-one (21) days after the Board meeting.
38. Nothing contained herein shall diminish the responsibility of the entire
Board to ensure the Association’s compliance with the provisions of this
Agreement. The Board shall review and adopt all policies and procedures required
by this Agreement prior to submission to the OTS.
Effective Date.
39. This Agreement is effective on the Effective Date as shown on the first
page.
Duration.
40. This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
Wilmington Trust FSB
Supervisory Agreement
Page 14 of 18

 

 



--------------------------------------------------------------------------------



 



Time Calculations.
41. Calculation of time limitations for compliance with the terms of this
Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
Submissions and Notices.
42. All submissions to the OTS that are required by or contemplated by the
Agreement shall be submitted within the specified timeframes.
43. Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

  (a)   To the OTS:
Regional Director
Office of Thrift Supervision
1475 Peachtree St., NE
Atlanta, Georgia 30309
404.897.1861 (Fax)     (b)   To the Association:
Board of Directors
Wilmington Trust FSB
1100 North Market Street
Wilmington, Delaware 19890
302.651.8010 (Fax)

No Violations Authorized.
44. Nothing in this Agreement shall be construed as allowing the Association,
its Board, officers or employees to violate any law, rule, or regulation.
Wilmington Trust FSB
Supervisory Agreement
Page 15 of 18

 

 



--------------------------------------------------------------------------------



 



OTS Authority Not Affected.
45. Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent the
OTS from taking any other action affecting the Association if at any time the
OTS deems it appropriate to do so to fulfill the responsibilities placed upon
the OTS by law.
Other Governmental Actions Not Affected.
46. The Association acknowledges and agrees that its execution of the Agreement
is solely for the purpose of resolving the matters addressed herein, consistent
with Paragraph 41 above, and does not otherwise release, discharge, compromise,
settle, dismiss, resolve, or in any way affect any actions, charges against, or
liability of the Association that arise pursuant to this action or otherwise,
and that may be or have been brought by any governmental entity other than the
OTS.
Miscellaneous.
47. The laws of the United States of America shall govern the construction and
validity of this Agreement.
48. If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.
49. All references to the OTS in this Agreement shall also mean any of the OTS’s
predecessors, successors, and assigns.
50. The section and paragraph headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
Wilmington Trust FSB
Supervisory Agreement
Page 16 of 18

 

 



--------------------------------------------------------------------------------



 



51. The terms of this Agreement represent the final agreement of the parties
with respect to the subject matters thereof, and constitute the sole agreement
of the parties with respect to such subject matters.
Enforceability of Agreement.
52. This Agreement is a “written agreement” entered into with an agency within
the meaning and for the purposes of 12 U.S.C. § 1818.
Signature of Directors/Board Resolution.
53. Each Director signing this Agreement attests that he or she voted in favor
of a Board Resolution authorizing the consent of the Association to the issuance
and execution of the Agreement. This Agreement may be executed in counterparts
by the directors after approval of execution of the Agreement at a duly called
board meeting. A copy of the Board Resolution authorizing execution of this
Agreement shall be delivered to the OTS, along with the executed original(s) of
this Agreement.
[This Space Intentionally Left Blank]
Wilmington Trust FSB
Supervisory Agreement
Page 17 of 18

 

 



--------------------------------------------------------------------------------



 



WHEREFORE, the OTS, acting by and through its Regional Director, and the Board
of the Association, hereby execute this Agreement.

                      WILMINGTON TRUST FSB   OFFICE OF THRIFT SUPERVISION
Baltimore, Maryland            
 
                   
By:
  /s/ Donald E. Foley       By:   /s/ James G. Price    
 
                   
 
  Donald E. Foley           James G. Price    
 
  Chairman           Regional Director, Southeast Region    
 
                   
 
          Date: See Effective Date on page 1    
 
                   
/s/ Mark A. Graham
                                  Mark A. Graham, Director                
 
                   
/s/ Robert V.A. Harra, Jr.
                                  Robert V.A. Harra, Jr., Director              
 
 
                   
/s/ Rebecca A. DePorte
                                  Rebecca A. DePorte, Director                
 
                   
/s/ Peter E. Guernsey, Jr.
                                  Peter E. Guernsey, Jr., Director              
 
 
                   
/s/ Stephen H. McKnight
                                    Stephen H. McKnight, Director              
 
 
                   
/s/ Jay M. Wilson
                                  Jay M. Wilson, Director                

Wilmington Trust FSB
Supervisory Agreement
Page 18 of 18

 

 